Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00815-CR

                                    Joshua Zoltan PAUR,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 422830
                      The Honorable Liza Rodriguez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED December 23, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice